AMENDED PROMISSORY NOTE

 

This Amended Promissory Note increases the principal balance available to Maker
from $500,000 to $1,000,000.

 

$1,000,000.00

Indianapolis, Indiana

Dated: June 15, 2005

Fina1 Maturity Date: January 1, 2008

 

On or before January 1, 2008 ("Final Maturity"), DC INVESTMENTS LEASING, LLC, a
Mississippi limited liability company (the "Maker") promises to pay to the order
of FAIR HOLDINGS, INC., an Ohio corporation, (the "Lender") at his principal
office at 815 East Market Street, Akron, Ohio, the principal sum of ONE MILLION
AND NO/100 DOLLARS ($1,000,000) or so much of the principal amount of the Loan
represented by this Note as may be disbursed by the Lender under the terms
described below, and to pay interest on the unpaid principal balance outstanding
from time to time as provided herein. The obligations assumed under this
Promissory Note shall be secured by a certain Security Agreement of even date
herewith.

 

The principal amount of the Loan outstanding from time to time shall be
determined by reference to the books and records of the Lender and all payments
by the Maker on account of the Loan shall be recorded. Such books and records
shall be deemed prima facia to be correct as to such matters.

 

 

Each of the following shall constitute an Event of Default under this Note:

 

 

(a)

Nonpayment of Loan: Default in the payment when due of any amount payable under
the terms of this Note, or otherwise payable to the Lender or any holder of this
Note under the terms of this Note;

 

 

(b)

Bankruptcy, Insolvency, etc.: Maker admitting in writing the inability to pay
his debts as they mature or an administrative or judicial order or determination
of insolvency being entered against Maker; or Maker making a general assignment
for the benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee or receiver being appointed for Maker or a substantial
part of his property and not being discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other proceeding under the bankruptcy or
insolvency law, or any dissolution or liquidation proceeding being instituted by
or against Maker.

 

 

(c)

Breach of the Security Agreement.

 

 

 

- 1 -

 

 

 

Interest on the unpaid principal balance of the Loan outstanding from time to
time prior to Final Maturity will accrue at a per annum rate equal to fourteen
percent (14%). Interest shall be calculated for an entire year, with the entire
amount of such interest accruing during a year to be paid over nine (9) monthly
payments on the first day of each month March through November. While no
interest payments will be due during the months December, January and February,
the interest shall continue to accrue during such months and be payable during
the following nine month period as described above. Interest will be calculated
on the basis that an entire year's interest is earned in 360 days.

 

Upon an Event of Default, including failure to pay upon Final Maturity, Lender
at his option may also, if permitted under applicable law, do one or both of the
following: (a) increase the applicable interest rate on this Note two percent
(2%) and (b) add any unpaid accrued interest to the principal and such sum will
bear interest thereon until paid at the rate provided in this Note. The interest
rate will not exceed the maximum rate permitted by applicable law.

 

The entire outstanding principal balance of this Note shall be due and payable,
together with accrued interest, at Final Maturity. Principal may be prepaid at
anytime without penalty.

 

If any installment of interest due under the terms of this Note is not paid when
due, then the Lender or any subsequent holder of this Note may, at its option
and without notice, declare the entire principal amount of the Note and a1l
accrued interest immediately due and payable.

 

If payment is 10 days or more late, Maker will be charged 5% of the regularly
scheduled payment. Each late payment fee assessed shall be due and payable on
the earlier of the next regularly scheduled interest payment date or the
maturity of this Note. Waiver by the Lender of any late payment fee assessed, or
the failure of the Lender in any instance to assess a late payment fee shall not
be construed as a waiver by the Lender of its right to assess late payment fees
thereafter.

 

Unless otherwise agreed to, in writing, or otherwise required by applicable law,
payments will be applied first to accrued, unpaid interest, then to principal,
and any remaining amount to any unpaid collection costs, late charges and other
charges, provided, however, upon delinquency or other default, Lender reserves
the right to apply payment among principal, interest, late charges, collection
costs and other charges at its discretion. All prepayments shall be applied to
the indebtedness owing hereunder in such order and manner as Lender may from
time to time determine in his sole discretion.

 

 

 

- 2 -

 

 

The Maker and any endorsers severally waive demand, presentment for payment and
notice of nonpayment of this Note, and each of them consents to any renewals or
extensions of the time of payment of this Note without notice.

 

All amounts payable under the terms of this Note shall be payable with expenses
of collection, including attorneys' fees, and without relief from valuation and
appraisement laws.

 

This Note is made under and will be governed in all cases by the substantive
laws of the State of Indiana notwithstanding the fact that Indiana conflicts of
law rules might otherwise require the substantive rules of law of another
jurisdiction to apply.

 

THE MAKER AND LENDER (BY ACCEPTANCE OF THIS NOTE) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTCIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON A CONTRACT, TORT OR OTHERWISE) BETWEEN
MAKER AND LENDER ARISING OUT OF OR ANY WAY RELATED TO THIS NOTE OR ANY
RRELATIONSHIP BETWEEN LENDER AND MAKER. THIS PROVISION IS A MATERIAL INDUCMENT
TO LENDER TO PROVIDE THE FINANCING DESCRIBED HEREIN.

 

“MAKER”

DC INVESTMENTS LEASING, LLC

 

By:  /s/  Timothy S. Durham

--------------------------------------------------------------------------------

Timothy S. Durham, Manager

 

 

 

 

 

- 3 -

 

 

 